           Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


    HARMONY HAUS WESTLAKE, LLC, et                  )
    al.,                                            )
                                                    )
          Plaintiffs,                               )
                                                    )    Civil Action No. 1-20-CV-486-XR
    v.                                              )
                                                    )
    PARKSTONE PROPERTY OWNERS                       )
    ASSOCIATION, INC.                               )
                                                    )
          Defendant.

                               ORDER ON MOTION TO DISMISS
         On this date, the Court considered Defendant’s motion to dismiss Plaintiffs’ first amended

complaint (docket no. 11), Plaintiffs’ response (docket no. 12), and Defendant’s reply (docket no.

16).1 After careful consideration, Defendant’s motion is GRANTED IN PART and DENIED IN

PART.

                                           BACKGROUND

         This is a dispute between a sober living home and a homeowners association. Plaintiff

Harmony Haus Westlake, LLC (“Harmony Haus”) operates a “transitional sober living residence”

located at 2105 Real Catorce Drive, Austin, Texas. Plaintiffs Ling Zhou (“Zhou”) and Fenglin Du

(“Du”) own the residence which is located within the homeowners association operated by

Defendant Parkstone Property Owners Association, Inc. (“Defendant”).

         This is not the parties’ first time before this Court. In October 2019, Plaintiffs filed a claim

(No. 1:19-CV-1034-XR) against Defendant, complaining that Defendant had refused to grant a


1
  Though largely overlapping with the arguments made in its second motion to dismiss, the Court also
considered Defendant’s reply to its first motion to dismiss, attached as an exhibit to the second motion to
dismiss. See docket no. 11-1.
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 2 of 22




reasonable accommodation from its deed restrictions, in violation of the Fair Housing Act, 42

U.S.C. § 3601, et seq. (“FHA”). At issue in that case were three deed restrictions: a single-family

use restriction, a noise and nuisance restriction, and a twelve-hour street parking restriction.

Plaintiffs requested from Defendant an exemption from “any applicable HOA covenant, rule, or

regulation relating to any restriction that would otherwise impede [Harmony Haus’s] operations

so that its residents can be provided an equal opportunity to use and enjoy their housing.”

Specifically, Plaintiffs sought for Defendant to allow up to twelve residents to live at the home and

for eight cars to park on the street. In response, Defendant offered to allow up to six unrelated

adults to live at the home.

       A bench trial was held on January 6 and 7, 2020 after which the Court issued its Findings

of Fact and Conclusions of Law. See Harmony Haus Westlake, LLC v. Parkstone Prop. Owners

Ass’n, Inc., __F. Supp. 3d__, 2020 WL 1241724 (W.D. Tex. Feb. 18, 2020). First, the Court found

that the residents were handicapped as defined under the FHA because their “addictions

substantially limit their ability to live independently and to live with their families,” and their

inability to live independently constitutes a substantial limitation on their ability to ‘care for

themselves.’” Id. at *5. Second, the Court found that the requested accommodation was necessary

in that Plaintiffs showed the accommodation would “directly ameliorate” the disability’s effect.

Id. at *7. The Court found persuasive Plaintiffs’ arguments that the accommodation of twelve

residents was necessary for the residents to benefit from home’s phasing system and to benefit

from the increased accountability, structure, and support inherent in a larger number of residents.

Id. at *8. The Court did not, however, find that Plaintiffs had shown the accommodation was

financially necessary. Id. Third and finally, the Court found that Plaintiffs met their burden of

showing that the requested accommodation was reasonable in that the accommodation did not

                                                 2
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 3 of 22




impose upon Defendant an “undue financial and administrative burden” and did not constitute a

“fundamental alteration” to the character of the neighborhood. Id. at *9. The Court agreed with

other federal courts who “have made clear that single family deed restrictions cannot be used to

exclude group homes for disabled persons from single family neighborhoods.” Id. (citing United

States v. Wagner, 940 F. Supp. 972, 979 (N.D. Tex. 1996) (collecting cases)). As a result of those

findings, the Court granted Plaintiffs’ request for injunctive relief and ordered that:

        Defendant is enjoined from further refusing to make a reasonable accommodation
        that is necessary to afford Plaintiffs an equal opportunity to use and enjoy a
        dwelling. Consequently, Defendant is enjoined from enforcing its Declaration
        against Plaintiffs, but solely with respect to the single-family housing restriction,
        Section 2.1.

Id. at *10 (emphasis in original). The Court explicitly did not enjoin Defendant from enforcing its

other restrictions at issue—the noise/nuisance and parking provisions—finding that Defendant

“may enforce those if there are violations, though any such enforcement must be applied in an

evenhanded manner that treats handicapped and non-handicapped residents alike.” Id. at *11. The

Court noted that:

        [n]othing here suggests that Harmony Haus residents have free reign to violate any
        provisions of the Declaration. Each resident is expected to know all relevant deed
        restrictions—including the parking and noise restrictions—and strictly adhere to
        them. Parkstone, in turn, is entitled to demand such strict adherence and, of course,
        may enforce the Declaration through its own enforcement mechanisms.

Id. at *10.

        Despite that order2, the dispute continues. Plaintiffs’ First Amended Complaint in this case

alleges that the dispute has worsened amidst the coronavirus pandemic and the various shelter-in-

place ordinances imposed by state and local governments. The dispute is no longer about the


2
 Defendant has appealed the Court’s findings, and Plaintiffs have appealed the Court’s denial of attorney’s
fees. See 1:19-CV-1034-XR at docket nos. 31, 33 (docketed as Case Number 20-50185 and 20-50208). No
order or opinion has been issued from those appeals.
                                                    3
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 4 of 22




number of residents Harmony Haus may maintain but, rather, about the enforcement of

Defendant’s parking restrictions, particularly during a pandemic which, Plaintiffs allege, has made

compliance with those restrictions difficult if not practically impossible.

        Plaintiffs allege that on March 3, 2020, two weeks after this Court issued its final judgment

in the above case, Defendant “voted to enact newly revised restrictive covenants for the express

purpose of targeting Plaintiffs.” Docket no. 8 at 7. These new restrictions include new traffic and

parking rules, as well as a new enforcement scheme with an escalating fine structure. Id. Plaintiffs

believe that Defendant imposed these new rules and enforcement schemes “for the specific purpose

of targeting Plaintiffs and individuals with disabilities in general.” Id. In support, Plaintiffs allege

that prior to the Court’s issuance of final judgment in the previous case, Defendant made little

effort to enforce the then-existing parking restrictions, “such that its post-judgment enforcement

efforts clearly arose as a response to the judgment.”3 In further arguing that Defendant was

intentionally targeting Plaintiffs and those with disabilities, Plaintiffs allege that Defendant

enacted a new provision that preemptively disallows any reasonable accommodation request with

respect to the single-family use restriction for any residence within 1,000 feet of the Harmony

Haus residence. Id. at 2–3. Finally, Plaintiffs allege that a “barrage of profanity” and “facially

discriminatory remarks by [Parkstone] Board members” further reveal intentional discrimination

and retaliation. Id. at 5.

        Soon after Defendant imposed the new fine structure, the coronavirus pandemic emerged.

When the City of Austin issued its shelter-in-place order on March 24, Plaintiffs allege that the

Harmony Haus residents “could not go to work or engage in any other activity outside the



3
 Plaintiffs further allege that “[o]n information and belief, many of the alleged [parking] violations were
not violations at all.” Id. at 8.
                                                    4
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 5 of 22




residence” (unless expressly permitted by the shelter-in-place order) and that residents “could not

take any measures” to move their vehicles off the street to avoid violating Defendant’s street-

parking restriction. Id. at 4. The Governor of Texas lifted that shelter-in-place order on May 1, but,

Plaintiffs allege, many residents continue to work from home given the nature of their occupations

and the compromised immune systems of some residents which make them particularly vulnerable

to COVID-19. Id. Thus, Plaintiffs allege, the effects of the pandemic—namely, the number of

residents who do not leave the house—continues despite the end of the official shelter-in-place

order, such that the conclusion of that order does not moot Plaintiffs’ request for relief.

       On March 31, Plaintiffs allege that they requested a reasonable accommodation from

Defendant, requesting a waiver of the twelve-hour street-parking restriction during the course of

the shelter-in-place order. Defendant allegedly “countered with an offer to allow four vehicles to

park on the street during the pendency of the order, but only if the driveway and garage were fully

utilized at all times.” Id. at 5. This would require Plaintiffs to have eight cars parked in the

driveway and garage at all times, meaning if one resident removed his car from the driveway,

another resident would have to move his car from the street to keep the driveway at maximum

“occupancy” before any more-than-twelve-hour street parking would be permissible. Plaintiffs

counter that they “cannot (1) keep eight vehicles in the driveway and garage…or (2) move all the

vehicles in and out of the driveway every time a resident has to leave.” Id. They point to

Defendant’s concern in the previous litigation that the noise involved in moving cars in and out of

the driveway was bothersome to neighbors. Id. With the escalating fee structure now in place,

Plaintiffs allege that as of May 17, 2020, Defendant had assessed fines totaling $23,650.00. Id. at

3. These escalating fines, Plaintiffs allege, have stymied Plaintiffs Zhou and Du’s efforts to sell

the property. They claim that without relief, “their inability to sell the Residence will continue

                                                  5
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 6 of 22




unabated.” Id. at 11. Those fines have also placed a wedge between the two groups of Plaintiffs—

that is, between Harmony Haus on the one hand and Zhou and Du on the other—with the owners

now expressing an intent to evict Harmony Haus if the residents do not “stop the parking

violations.” See docket no. 13-5 at 2.

       On May 5, Plaintiffs sought a temporary restraining order and preliminary injunction from

this Court, seeking to enjoin Defendant from enforcing its parking restriction against Harmony

Haus (or collecting fines imposed on the basis of violations) “until further order of this Court.”

Docket no. 2 at 16. After a hearing on May 12, 2020, this Court denied Plaintiffs’ motion, finding

that Plaintiffs had not shown that they would suffer irreparable injury. See Text Order, May 12.

Thereafter, on June 10, 2020, Plaintiffs filed a second motion for a temporary restraining order,

alleging that now Plaintiffs faced irreparable harm because Plaintiffs Zhou and Du expressed an

intention to evict Plaintiff Harmony Haus from the property if the violations continued. Docket

no. 13. At a hearing on June 17, 2020, the Court denied that motion, finding that Plaintiffs had not

demonstrated a substantial likelihood of success on the merits. See Text Order, June 17.

                                           ANALYSIS

I.     Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move for the dismissal of a

complaint for “failure to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6).

To survive a motion to dismiss, a plaintiff’s complaint must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). While the complaint does not need to contain detailed factual

                                                 6
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 7 of 22




allegations, it must contain enough factual allegations to “raise a right to relief above a speculative

level.” Twombly, 550 U.S. at 555. The plaintiff has an obligation to present more than labels,

conclusions, and formulaic recitations of the elements to avoid dismissal. Id. In considering a Rule

12(b)(6) motion, the Court must accept the factual allegations in the complaint and take them in

the light most favorable to the non-moving party. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

However, the court does not accept conclusory allegations or unwarranted deductions of fact as

true. Tuchman v. DSC Commc’ns. Corp., 14 F.3d 1061, 1067 (5th Cir. 1994).

II.    Application

       The FHA is a “clear pronouncement of a national commitment to end the unnecessary

exclusion of persons with handicaps from the American mainstream,” and “[g]eneralized

perceptions about disabilities and unfounded speculations about threats to safety are specifically

rejected as grounds to justify exclusion.” Groome Res., Ltd., L.L.C. v. Par. of Jefferson, 234 F.3d

192, 201 (5th Cir. 2000) (quoting H.R. REP. 100–711, at 18 (1988), reprinted in 1988

U.S.C.C.A.N. 2173, 2179). In general, the language of the FHA is “broad and inclusive” and its

terms must be given a generous construction to adhere to the statute’s remedial scope. Trafficante

v. Metro. Life Ins. Co., 409 U.S. 205, 209 (1972); Francis v. Kings Park Manor, Inc., 944 F.3d

370, 376 (2d Cir. 2019).

       Plaintiffs bring four claims under the FHA: (1) discrimination in the sale or rental, or

otherwise making unavailable, a dwelling because of a disability, in violation of 42 U.S.C. §

3604(f)(1); (2) discrimination in the terms, conditions, or privileges of a dwelling, or in the

provision of services or facilities in connection with that dwelling, in violation of § 3604(f)(2);

refusal to make a reasonable accommodation in violation of § 3604(f)(3)(B); and (4) intimidation,

threat, or interference with the exercise or enjoyment of a right protected by the FHA, in violation

                                                  7
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 8 of 22




of § 3617. Plaintiffs claim that these actions were retaliatory, intentional, and “taken in wanton

disregard” of Plaintiffs’ rights. Docket no. 8 at 12. Defendant moves to dismiss all four claims

under Rule 12(b)(6), arguing Plaintiffs have failed to state a claim. The Court addresses each of

Plaintiffs’ claims in turn.

    a. Intentional Discrimination: § 3604(f)(1)

        42 U.S.C § 3604(f)(1) makes it unlawful “[t]o discriminate in the sale or rental, or to

otherwise make unavailable or deny, a dwelling to any buyer or renter because of a handicap of

that buyer or renter, a person residing in or intending to reside in that dwelling…, or any person

associated with that buyer or renter.” 42 U.S.C. § 3604(f)(1)(A)-(C).4 Section 3604(f)(1) is a

“catch-all provision” intended “to cover other ways that an individual may make housing

unavailable to the disabled beyond” the specific types of discrimination listed in § 3604(f)(3)(C).

Fair Hous. Council, Inc. v. Vill. of Olde St. Andrews, Inc., 210 F. App’x 469, 481 (6th Cir. 2006).

To survive a motion to dismiss on such a claim, a plaintiff must allege “(1) that an adverse action

making the [dwelling] unavailable occurred, (2) that the action was taken against someone with a

‘handicap,’ and (3) ‘that the adverse action was taken because of a [handicap].’” Lee v. Retail Store

Employee Bldg. Corp., No. 15-CV-4768, 2017 WL 346021, at *10 (N.D. Cal. Jan. 24, 2017) (citing

Hunt v. Aimco Props. L.P., 814 F.3d 1213, 1221–25 (11th Cir. 2016)).

        Plaintiffs claim that Defendant engaged in such intentional discrimination through its “new

fines and enforcement scheme” as well as its refusal to grant a “reasonable accommodation” during




4
 For FHA protection, the plaintiff must also first show that the persons at issue are “handicapped.” The
Court, considering that very question, has already determined that the residents qualify as handicapped for
FHA purposes, and though Parkstone raises that issue on appeal, it concedes the handicapped status for this
case. See Harmony Haus, 2020 WL 1241724, at *5; see also docket no. 11 at 8–9. Similarly, the Court
previously concluded that the Real Catorce residence qualifies as a “dwelling” for FHA purposes. Id.
                                                    8
             Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 9 of 22




the pandemic. Docket no. 12 at 15.5 Plaintiffs argue that “Defendant’s actions will render the

Residence unavailable both to its current Residents” and to any future residents. Id. In its motion

to dismiss this claim, Defendant argues that § 3604(f)(1) covers conduct that directly makes a

dwelling unavailable, not conduct which may, as a side effect, make it more difficult for the

handicapped person to remain in the dwelling. See docket no. 11-1 at 5. Plaintiffs respond that “by

imposing an accelerating fine structure, Defendant has specifically targeted [Plaintiffs] and has

placed them in a position in which they will have no choice but to close the Residence.” Docket

no. 12 at 17. In other words, Plaintiffs argue that Defendant “will cause the sober living residence

to close, thus directly rendering the housing unavailable….” Id.

          Here, there is no showing that Defendant attempted to make the dwelling unavailable to

Plaintiffs due to their handicap, i.e. that an adverse action was taken because of Plaintiffs’ handicap

status. The allegedly adverse actions—the institution of the new escalating fine structure and

enforcement thereof—may ultimately make the dwelling unavailable to Harmony Haus residents

if the fines continue to accrue, but there is no basis from which the Court could plausibly find that

those actions were because of Plaintiffs’ status as addicts in recovery. Rather, Defendant appears

to have been following this Court’s prior Findings of Fact and Conclusions of Law in which the

Court wrote that “[e]ach resident is expected to know all relevant deed restrictions—including the

parking and noise restrictions—and strictly adhere to them. Parkstone, in turn, is entitled to

demand such strict adherence and, of course, may enforce the Declaration through its own

enforcement mechanisms.” Harmony Haus, 2020 WL 1241724, at *10 (emphasis added).6



5
  The failure to make a reasonable accommodation is treated separately below under 42 U.S.C. §
3604(f)(3)(B). Here, then, the focus is solely on whether Defendant discriminated against Plaintiffs in the
new fines and enforcement scheme.
6
    There is no allegation that the restrictions themselves have changed since the Court’s previous order. The
                                                       9
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 10 of 22




Whether Defendant should have done so during the course of a pandemic is a separate question,

treated below under § 3604(f)(3)(B)’s reasonable accommodation framework, but as for

intentional discrimination, it appears that Defendant was doing nothing more than following this

Court’s prior directive in which it counseled that Plaintiffs should know the restrictions and

Defendant can demand “strict adherence” to the restrictions. Id. Defendant did not impose the fines

because Plaintiffs are handicapped; rather, Defendant imposed the fines because Plaintiffs

repeatedly violated the parking restrictions.

       Further, as to “unavailability” under § 3604(f)(1), the Court cannot plausibly find that

Defendant “directly rendered” the housing unavailable as Plaintiffs allege. Docket no. 12 at 17.

Rather, Plaintiffs’ inability to abide by the relevant deed restrictions—whether justified by the

pandemic or not—was the direct cause of the fines. Were the Court to adopt Plaintiffs’ position,

that Defendant “directly caused” any unavailability, any fine imposed for a violation of any deed

restriction (or for that matter, any fee imposed on Plaintiffs, even if not for a fine) would be

susceptible to a § 3604(f)(1) claim because under Plaintiffs’ argument, any fine or fee that makes

it financially difficult to maintain the residence would thereby constitute prohibited discrimination.

The Court is not able to find that such fines constitute discrimination “because of a handicap,”

even if such fines have the effect of burdening Plaintiffs financially.

       Plaintiffs cite to Petty for the proposition that a disabled plaintiff may state a claim under

§ 3604(f)(1) by alleging that the defendant sent fine letters for violations instead of making a

reasonable accommodation. See docket no. 12 at 17 (citing Petty v. Portofino Council of

Coowners, Inc., 702 F. Supp. 2d 721 (S.D. Tex. 2010)). The alleged discrimination in Petty,



twelve-hour parking restriction remains the same, but compliance with it has become more difficult
throughout the pandemic. What has changed is Defendant’s method of enforcing those same restrictions.
                                                 10
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 11 of 22




however, was significantly more far-reaching than merely fining the plaintiff. There, the defendant

intentionally discriminated against the plaintiff by: disabling the plaintiff’s phone, demanding the

plaintiff remove his service dog from the condominium, refusing to install a pedestrian exit, failing

to fix an electronic gate, issuing “fines without reason,” telling potential buyers of plaintiff’s condo

that plaintiff was a “person of interest” with “multiple criminal violations” (thereby scaring off the

potential buyers), and prohibiting service dogs and children from common areas. Petty, 702 F.

Supp. 2d at 725–26. There are, then, two distinctions from Petty: first, the allegedly adverse actions

there were more far-reaching than those in this case, and second, the fines at issue there were

imposed “without reason” whereas the fines here were imposed for violating the parking

restrictions.

        Similarly, Plaintiffs raise Castillo as showing that “threatening fines” may constitute

making housing unavailable “as a practical matter.” Docket no. 12 at 17 (citing Castillo Condo.

Ass’n v. U.S. Dep’t of Hous. and Urb. Dev., 821 F.3d 92 (1st Cir. 2016)). But in Castillo, the First

Circuit did not find that the fines caused the unavailability; rather, the defendant’s refusal to allow

the plaintiff to keep his service animal caused the unavailability. Castillo, 821 F.3d at 98

(“[S]ubstantial evidence supports the Secretary’s finding that the Association’s refusal to allow

Gimenez to keep an emotional support dog in his condominium unit as a reasonable

accommodation for his disability was unlawful. That refusal made Gimenez’s home unavailable

to him as a practical matter and, thus, violated the [FHA].”). Thus, the FHA violation was the

refusal to make a reasonable accommodation, not the mere imposition of fines.

        The Court finds that Plaintiffs have failed to plead a plausible claim of intentional

discrimination under § 3604(f)(1), and thus grants Defendant’s motion to dismiss this claim.



                                                  11
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 12 of 22




    b. Disparate Treatment: § 3604(f)(2)

        42 U.S.C. § 3604(f)(2) makes it unlawful “[t]o discriminate against any person in the terms,

conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities

in connection with such dwelling, because of a handicap” of that person, a person living in the

dwelling, or any person associated with that person. 42 U.S.C. § 3604(f)(2)(A)-(C). A plaintiff can

survive a motion to dismiss such a disparate treatment claim “if the plaintiff can allege facts that

support a plausible claim that the plaintiff was a member of a protected class, suffered relevant

adverse treatment, and can sustain a minimal burden of showing facts suggesting an inference of

discriminatory motivation.” Conn. Fair Hous. Ctr. v. Corelogic Rental Prop. Sols., LLC, 369 F.

Supp. 3d 362, 376 (D. Conn. 2019) (citing Littlejohn v. City of New York, 795 F.3d 297, 311 (2d

Cir. 2015)). “[T]he most fundamental element” of a disparate treatment claim under § 3604(f)(2)

“is that [the] plaintiff must demonstrate that [the] defendant’s alleged discrimination was ‘because

of a handicap.’” Cmty. Servs., Inc. v. Wind Gap Mun. Auth., 421 F.3d 170, 178 (3d Cir. 2005)

(quoting 42 U.S.C. § 3604(f)(2)); see also Caron Found. of Fl. v. City of Delray Beach, 879 F.

Supp. 2d 1353, 1367 (S.D. Fla. 2012) (“To prove disparate treatment, the plaintiff must show the

defendant in fact intended to discriminate or was improperly motivated in making the

discriminating decision.”).

        Plaintiffs claim that the enforcement scheme was designed to target Harmony Haus

residents and that although Defendant may enforce the parking restrictions against other Parkstone

residents, Defendant only does so “to give the appearance of evenhanded enforcement.” Docket

no. 12 at 18. Plaintiffs also claim that the parking restrictions were not seriously enforced until

after this Court’s prior judgment. Docket no. 8 at 7–8. Defendant argues that that Plaintiffs have

failed to either plead direct evidence of discriminatory intent or allegations of disparate treatment

                                                  12
            Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 13 of 22




sufficient to give rise to an inference of discriminatory intent. Docket no. 11-1 at 7–8. Defendant

argues that “[w]ithout a pleading that Harmony Haus is being treated differently than other

residents[,] it fails to state [a] claim under Section 3604(f)(2) for disparate treatment….” Id. at 8.

          The analysis here is the same as § 3604(f)(1): Plaintiffs have not plausibly shown that

Defendant took any adverse actions “because of” Plaintiffs’ handicap. Wind Gap, 421 F.3d at 178.

Defendant decided to strictly enforce its parking restrictions—as this Court made clear Defendant

could do—and fines imposed on the basis of those restrictions were because of Plaintiffs’ failure

to abide by those restrictions, not because of Plaintiffs’ status as recovering addicts. In other words,

Plaintiff pleads nothing showing that Defendant would not have taken (or did not take) the very

same actions—strict enforcement—against a non-handicapped group of persons who similarly

violated the parking restrictions.

          And indeed, Plaintiffs seem to concede that Defendant has enforced the parking restrictions

against others, thus undermining the requirement in a disparate treatment claim “to show that [the

plaintiff] has actually been treated differently than similarly situated non-handicapped people.”

See docket no. 8 at 8 (“Although Defendant has claimed that it is now enforcing these restrictions

with respect to others in the neighborhood as well, Defendant appears to engage in this practice

for the sole purpose of allowing it to target Plaintiffs with hoped-for impunity.”); Schwarz v. City

of Treasure Island, 544 F.3d 1201, 1216 (11th Cir. 2008). To the extent Plaintiffs claim that such

generally applicable enforcement may represent “a willingness to inflict collateral damage” while

giving “the appearance of evenhanded enforcement,” docket no. 12 at 18, Plaintiffs still fail to

plead “the most fundamental element” of a disparate treatment claim: that any such treatment was

because of their handicap. Wind Gap, 421 F.3d at 178.7 “This requirement, plainly read from the


7
    In making this argument, Plaintiffs rely on Pacific Shores. See docket no. 12 at 18 (citing Pac. Shores
                                                     13
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 14 of 22




language of the [FHA], is very often glossed over or, perhaps, so obvious as not worthy of

discussion,” id., but it is nonetheless crucial and determinative here. The statute prohibits

discrimination “because of a handicap,” 42 U.S.C. § 3604(f)(2), and Plaintiffs have not plead any

such discrimination.

        Because Plaintiffs have failed to state a plausible claim for disparate treatment under §

3604(f)(2), the Court will grant Defendant’s motion to dismiss this claim.

    c. Failure to Accommodate: § 3604(f)(3)(B)

        42 U.S.C. § 3604(f)(3)(B) prohibits the “refusal to make [a] reasonable accommodation in

rules, policies, practices, or services, when such accommodations may be necessary to afford

[handicapped persons] equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B);

see also City of Edmonds v. Oxford House, Inc., 514 U.S. 725, 729 (1995). Thus, if a person is

handicapped under the FHA,8 he or she must show that the requested accommodation was

reasonable and necessary, and that the defendant refused to make such an accommodation. See

Groome Res., 234 F.3d at 200 n.9 (5th Cir. 2000). Though the language of the FHA is “broad and




Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1158 (9th Cir. 2013)). In that case, the plaintiff
provided evidence of discriminatory intent underlying the enactment of the generally applicable ordinance,
such that the court could infer discrimination despite the “over-discrimination” or broad and neutral sweep
of the ordinance. See id. at 1149 (noting that in enacting the ordinance at issue, the city council made clear
that the “focus” of the ordinance needed to be against the recovery homes at issue, even if its sweep was
broad enough to encompass other homes, such as vacation homes). The underlying discriminatory intent,
then, was clear, even if the law over-discriminated by sweeping in non-protected persons. Here, as
explained above, there is no such evidence of discrimination on the basis of the handicap sufficient to allow
the Court to infer disparate treatment despite the neutral applicability of the parking restriction. There is
merely the strict enforcement of a parking restriction, and that is precisely what this Court found that
Defendant could do. Harmony Haus, 2020 WL 1241724, at *10 (“Each resident is expected to know all
relevant deed restrictions—including the parking and noise restrictions—and strictly adhere to them.
Parkstone, in turn, is entitled to demand such strict adherence and, of course, may enforce the Declaration
through its own enforcement mechanisms.”).
8
 As described above, see supra note 4, though Defendant appeals that finding from this Court’s prior order,
for purposes of this litigation, it concedes that Plaintiffs are handicapped. See docket no. 11 at 8–9.
                                                     14
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 15 of 22




inclusive” and should be given a generous construction, see Trafficante, 409 U.S. at 209, the FHA

is not intended to provide “carte blanche” to the handicapped “to determine where and how they

would live regardless of” the ordinances or restrictions at issue. Bryant Woods Inn, Inc. v. Howard

Cty. Md., 124 F.3d 597, 603 (4th Cir. 1997); see also Bronk v. Ineichen, 54 F.3d 425, 429 (7th Cir.

1995) (“The requirement of reasonable accommodation does not entail an obligation to do

everything humanly possible to accommodate a disabled person; cost (to the defendant) and benefit

(to the plaintiff) merit consideration as well.”).

        To state a claim under § 3604(f)(3)(B), the plaintiff must first prove that the requested

accommodation was necessary; to do so, he or she “must show that, but for the accommodation,

they likely will be denied an equal opportunity to enjoy the housing of their choice.” Harmony

Haus, 2020 WL 1241724, at *7 (quoting Smith & Lee Assocs., Inc. v. City of Taylor, Mich., 102

F.3d 781, 795 (6th Cir. 1996)). That is to say, plaintiffs must show a link between the proposed

accommodation and the equal opportunity being sought. Id.; see also Bronk, 54 F.3d at 429 (“[T]he

concept of necessity requires at a minimum the showing that the desired accommodation will

affirmatively enhance a disabled plaintiff’s quality of life by ameliorating the effects of the

disability.”). A plaintiff may also use financial viability as a means of proving necessity, but the

desire to gain more profit—without more—does not satisfy the necessary element, at least where

the plaintiff has not shown financial unviability without the requested accommodation. Bryant

Woods Inn, 124 F.3d at 605.

        Second, the plaintiff must also show that the requested accommodation was reasonable; an

“accommodation is ‘reasonable’ under the FHA unless it imposes an undue financial and

administrative burden on the defendant or requires a fundamental alteration in the nature of the

program at issue.” United States v. City of Jackson, Miss., 318 F. Supp. 2d 395, 412 (S.D. Miss.

                                                     15
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 16 of 22




2002), aff’d 359 F.3d 727 (5th Cir. 2004). In determining the reasonableness of an accommodation,

a court may consider whether there are alternatives that would accomplish the benefits more

efficiently, Bryant Woods, 124 F.3d at 604, and the court must balance of the needs of all parties

involved. United States v. Vill. of Palatine, Ill., 37 F.3d 1230, 1234 (7th Cir. 1994).

       Finally, the plaintiff must prove that the defendant “refused” the requested accommodation.

Such a denial of the requested accommodation “can be both actual or constructive.” Groome Res.

234 F.3d at 199. Such “constructive” denial may be found, for instance, where the defendant fails

to make a timely determination after meaningful review. Id.

       Considering first whether the accommodation was necessary, Defendant argues that the

requested accommodation—waiving the street-parking restriction and collection of fines imposed

thereof—is not necessary in that compliance with the restriction may be challenging for Plaintiffs,

but that it is not necessary for Plaintiffs to use and enjoy the dwelling. Docket no. 11 at 9. In

response, Plaintiffs argue that the Harmony Haus residents “cannot safely comply with the parking

restrictions” during the coronavirus pandemic, and that the accommodation is necessary insofar as

it “ameliorates” the disability at issue. Docket no. 12 at 21. The Court agrees with Defendant that

Plaintiffs have not shown the accommodation is necessary but, rather, have merely shown that the

street-parking restriction is inconvenient. Two reasons underlie this finding: first, the basis of

Plaintiffs’ request for a waiver—the pandemic requiring residents to stay at home more often, thus

requiring more street parking—cuts against a finding that an accommodation from the street-

parking restriction is necessary. Defendant’s proposed counter-accommodation allows four cars to

park on the street (in violation of the twelve-hour parking rule) so long as the driveway and garage

are full; if many residents are not leaving the house due to the coronavirus pandemic, then logically

there should be fewer cars which Plaintiffs would need to rearrange in the driveway to comply

                                                 16
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 17 of 22




with the counter-accommodation. Second, the restriction itself does not require that Plaintiffs

immediately move a car from the street to the driveway as soon as a spot in the driveway opens

up; rather, the restriction merely requires that Plaintiffs do so within the twelve hours mandated

by the restriction. Indeed, nothing in the restriction itself limits the number of cars that may park

on the street, but rather limits those that may be parked on the street for more than twelve hours.

The Court, then, finds that though the Plaintiffs’ requested accommodation may be convenient to

Plaintiffs—and that compliance with the restriction may be inconvenient—an accommodation is

not necessary to ameliorate their handicap.

       Nor is the requested accommodation reasonable. Plaintiffs requested a blanket waiver from

the street-parking restriction “until further order of the Court.” Just as the Court previously found

in denying Plaintiffs’ request for an exception from all relevant deed restrictions, the FHA does

not mandate that a housing provider grant such a “carte blanche” exception. Harmony Haus, 2020

WL 1241724, at *7. In determining whether the requested accommodation is reasonable, the Court

“may consider whether there are alternatives that would accomplish the benefits more efficiently.”

Bryant Woods, 124 F.3d at 604. Defendant’s proposed counter-accommodation would accomplish

the sought-after benefits more efficiently by relaxing the twelve-hour parking restriction but for

only four cars.

       Plaintiffs argue that the request is reasonable in that “the moratorium is temporary and lasts

only as long as the current health crisis,” that current circumstances do not allow the residents to

leave the home often because of either remote employment or compromised immune systems, the

residents “cannot scurry outside to move cars around every time someone leaves,” and that “the

purely aesthetic sensibilities of Defendant cannot weigh as heavily” as the needs of Plaintiffs

during a pandemic. Docket no. 12 at 20–21. These arguments are not persuasive. First, Plaintiffs’

                                                 17
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 18 of 22




contentions contradict one another: if the pandemic keeps many residents at home more often (the

basis for the requested accommodation), then compliance with Defendant’s counter-

accommodation cannot be sufficiently difficult so as to justify a carte blanche exception from the

street-parking restrictions. If residents are not often leaving, then residents will not often need to

“scurry outside to move cars around.” Second, as described above, Plaintiffs must merely ensure

that cars parked on the street are not there for more than twelve hours; the restriction does not

mandate that a resident immediately move a car into the driveway when another resident leaves.

Finally, Plaintiffs’ contention that the request is reasonable because “the moratorium is temporary

and lasts only as long as the current health crisis” is unpersuasive because the duration of the

pandemic is unknown, leaving the requested moratorium entirely open-ended and of potentially

long duration. Requesting that the accommodation last “until further order of this Court” places a

burden on both parties to return to this Court to “end” the accommodation, and places a burden on

this Court to divine whether the public health circumstances have sufficiently abated so as to justify

ending the moratorium.9

         For all of these reasons, the Court finds Plaintiffs have failed to state a plausible claim of

failure to accommodate under § 3604(f)(3)(B), and thus grants Defendant’s motion to dismiss this

claim.

    d. Retaliation: § 3617

         42 U.S.C. § 3617 makes it “unlawful to coerce, intimidate, threaten, or interfere with any

person in the exercise or enjoyment of” any right separately protected by the FHA. 42 U.S.C. §

3617; see also Evans v. Tubbe, 657 F.2d 661, 663 n.3 (5th Cir. 1981). A claim under this section


9
 Because the Court finds that the requested accommodation is neither reasonable nor necessary, it need not
consider whether Defendant “refused” the requested accommodation, though the fact that Defendant has
continued fining Plaintiffs for parking violations does reveal a refusal, even if not explicit.
                                                   18
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 19 of 22




is not limited to circumstances which involved “potent force or duress,” but rather “extends to

other actors who are in a position directly to disrupt the exercise of enjoyment of a protected right

and exercise their powers with a discriminatory animus.” Texas v. Crest Asset Mgmt. Inc., 85 F.

Supp. 2d 722, 732–33 (S.D. Tex. 2000). In analyzing § 3617, “‘interference’ has been broadly

applied to reach all practices which have the effect of interfering with the exercise of rights under

federal fair housing laws.” Walker v. City of Lakewood, 272 F.3d 1114, 1129 (9th Cir. 2001)

(finding retaliation under § 3617 where, in part, the city “supervised [the plaintiff] more closely

than it had before”).

       Such “[r]etaliation claims brought pursuant to [§ 3617] are analyzed under the same

standards that are applied to retaliation claims brought under Title VII and other employment

discrimination statutes.” Chavez v. Aber, 122 F. Supp. 3d 581, 599 (W.D. Tex. 2015) (citing Crest

Asset Mgmt., Inc., 85 F. Supp. 2d at 733); see also Holt v. JTM Indus., Inc., 89 F.3d 1224, 1229

(5th Cir. 1996) (noting the “strong similarities” between the language, design, and purposes of

Title VII and the [FHA]”). Therefore, to state a claim for retaliation, a plaintiff must demonstrate

that “(1) he engaged in an activity that [the FHA] protects; (2) he was subjected to an adverse

[action by the defendant]; and (3) a causal connection exists between the protected activity and the

adverse…action.” Cox v. Phase III, Invs., No. H-12-3500, 2013 WL 3110218, at *10 (S.D. Tex.

June 14, 2013). Importantly, a finding of discrimination is not necessary for a finding of retaliation;

in other words, a retaliation claim may survive even if there is no plausible discrimination claim.

Wilson v. Wilder Balter Partners, Inc., No. 13-CV-2595, 2015 WL 685194, at *12 (S.D.N.Y. Feb.

17, 2015) (citing Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs P.C., 716 F.3d 10, 14

(2d Cir. 2013)); see also Oxford House v. City of Baton Rouge, 932 F. Supp. 2d 683, 701 (M.D.



                                                  19
          Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 20 of 22




La. 2013) (same). The defendant may take the same adverse action in retaliation for a plaintiff’s

FHA-protected activity while still not taking it because of the plaintiff’s handicap.

        Defendant’s argument here is simple: Plaintiffs fail at the first element because they have

not “engaged in a protected activity,” as they have “already tried and failed to persuade the Court

that the twelve hour parking rule violated the FHA.” Docket no. 11 at 12. While it is true that

violating the parking restriction is not itself a protected activity, both requesting a reasonable

accommodation and filing a lawsuit in pursuit thereof constitute protected activities. Oxford

House, 932 F. Supp. 2d at 700 (citing Gonzalez v. City of New York, 354 F. Supp. 2d 327, 340

(S.D.N.Y. 2005) (filing lawsuit is a protected activity for a retaliation claim)); Chavez, 122 F.

Supp. 3d at 599–600 (requesting reasonable accommodation is a protected activity for a retaliation

claim). Plaintiffs, therefore, engaged in two protected activities covered by the FHA, satisfying the

first element.

        Plaintiffs have also shown that Defendant took an adverse action which is “causally

connected” to the protected activities. Only two weeks after this Court issued its judgment for

Plaintiffs in the prior case, Defendant instituted a new enforcement scheme with an escalating fine

structure which, even though not discriminatory, may ultimately be found retaliatory for Plaintiffs

requesting a reasonable accommodation and filing suit. The timing of Defendant’s actions raises

the possibility that the actions were taken in response to Plaintiffs’ protected activities.10 In

considering whether a defendant’s actions were retaliatory, a court may consider whether the



10
  So, too, does Plaintiffs’ allegation that many of the alleged violations were not, in fact, violations. Docket
no. 8 at 8. Further, the “barrage of profanities” from Defendant’s Board members, as well as the new deed
restriction forbidding any requested accommodation from the group-home restriction for houses within
1,000 feet of Harmony Haus, further point towards Defendant having engaged in retaliation, though neither
appears harmful enough (or harmful at all, in the case of the new deed restriction) to constitute an “adverse
action” for purposes of retaliation.
                                                      20
            Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 21 of 22




temporal proximity between the request for an accommodation and the defendant’s allegedly

retaliatory behavior is “sufficient to state that a causal connection exists between the protected

activity and the adverse action.” Chavez, 122 F. Supp. 3d at 600 (citing Cox, 2013 WL 3110218,

at *10); see also Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th Cir. 1997) (“Close

timing between an employee’s protected activity and an adverse action against him may provide

the ‘causal connection’ required to make out a prima facie case of retaliation [under Title VII].”).

Here, Defendant instituted the new enforcement scheme approximately two weeks after this Court

issued its Findings of Fact and Conclusions of Law, which found that Defendant had engaged in

discrimination in its refusal to make a reasonable accommodation. See Chavez, 122 F. Supp. 3d at

600 (finding that two weeks between an FHA-protected activity and an adverse action was

“sufficient to state that a causal connection exists between the protected activity and the adverse

action”).

       Defendant responds by arguing that it “proved with its earlier offer that it is not opposed

to sober living facilities.” Docket no. 11-1 at 9. But the Court previously found that Defendant did

engage in discrimination under the FHA in its refusal to make a reasonable accommodation.

Harmony Haus, 2020 WL 1241724, at *10. Defendant also claims that if this Court found its

actions were retaliatory, “every effort at enforcement would be met by the claim that the motive

was not really the admitted violation of the rules, but rather retaliation for operating the sober

living facility.” Docket no. 11-1 at 9. That argument is misguided; in denying the motion to dismiss

on the retaliation claim, the Court is not finding that Defendant’s actions were retaliatory but is

merely finding that it is plausible. Further, the mere fact that Defendant enforced its rules it not at

issue; the Court previously reminded both parties that Defendant could strictly enforce its rules.

That has not changed. But at issue are Defendant’s enactment of a new enforcement scheme which,

                                                  21
         Case 1:20-cv-00486-XR Document 19 Filed 06/23/20 Page 22 of 22




coupled with the “close temporal proximity” to the previous accommodation request and lawsuit,

raises the possibility that Defendant’s actions were in retaliation for Plaintiff’s having engaged in

those FHA-protected activities.

       In sum, Plaintiffs engaged in activities protected by the FHA—requesting a reasonable

accommodation and filing suit thereon. Defendant enacted a new enforcement scheme with an

escalating fine structure, and the temporal proximity between the protected activities and that

adverse action raises the possibility that such action was taken in retaliation for the protected

activities. As described above, the allegations do not state a claim for discrimination because there

is no indication Plaintiffs were targeted because of their status as addicts, i.e. their handicap. But

the allegations do state a claim for retaliation because it is plausible that the adverse action was

taken because of Plaintiffs’ FHA-protected activities: requesting a reasonable accommodation and

filing suit. The Court will thus deny Defendant’s motion to dismiss Plaintiffs’ claim of retaliation

under § 3617.

                                       CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (docket no. 11) is GRANTED

IN PART and DENIED IN PART. Plaintiffs’ claims under 42 U.S.C. §§ 3604(f)(1), 3604(f)(2),

and 3604(f)(3)(B) are dismissed. Plaintiffs’ claim for retaliation under 42 U.S.C. § 3617 remains.

       It is so ORDERED.

       SIGNED this 23rd day of June, 2020.




                                       XAVIER RODRIGUEZ
                                       UNITED STATES DISTRICT JUDGE


                                                 22
